McGown, J.
It is conceded by the plaintiff’s counsel in his brief submitted, that there were but two issues before the jury. First. Was the plaintiff entitled to recover the $475 % Second. Was there the special agreement between the parties as to the ejectment suit, following the action for the award, *395as set up in the counterclaim ? These were the only issues and questions of fact raised by the pleadings, which it was necessary for the jury to determine from the evidence submitted to them. The jury by their verdict found against the contention of the plaintiff, as to his claim for $475, and found upon the first issue above mentioned, that the plaintiff was not entitled to recover the said sum of $475.
At the request of plaintiff’s counsel, the trial justice, after concluding his charge to the jury, further charged as follows: “ Third. Before the jury can find a verdict for the defendants, they must find that the plaintiff agreed, on November 11, 1886, to pay them a proportionate sum in the ejectment suit, namely, $5,639.54,” thereby expressly instructing the jury to pass upon the second issue above mentioned as requested by plaintiff’s counsel. The jury, by their verdict, found that the plaintiff had agreed to pay defendants for their services, and rendered their verdict in favor of defendants for the said sum of $5,639.54, which plaintiff’s counsel, by his stipulation, conceded to be the value of defendants’ services, in case the jury should find for the defendants on their counterclaim. The trial justice, in his charge, fairly and clearly submitted the case to the jury. We have examined the exceptions taken by the plaintiff’s counsel to the rulings made by the trial justice during the course of the trial, and find no errors which require correction.
The jury rendered their verdict upon evidence somewhat conflicting, yet we think that the verdict was fully justified by the evidence. The policy of our laws tend to make the jury the sole arbiters of conflicting evidence, and hence their verdict ought, as a rule, to be accepted as conclusively establishing the disputed questions they are called upon to decide. The jury have settled the facts in this case adversely to the plaintiff, and we can see no good reason why we should disturb their verdict. The verdict of a jury will only be disturbed when it is clearly against the weight of evidence, or where there has been any improper conduct on the part of the jury affecting the impartiality, regularity or purity of their verdict. *396The judgment and final order appealed from must be affirmed, with costs to the respondent.
Van Wyck and McCarthy, JJ., concur.
Judgment and order affirmed.